Citation Nr: 0939472	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  07-17 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a higher rating for posttraumatic stress 
disorder (PTSD), evaluated as 50 percent disabling from March 
27, 2006. 

2.  Entitlement to service connection for Parkinson's 
disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The Veteran had active military service from July 1943 
through March 1946, and February 1947 through November 1949. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

During the pendency of this appeal, by way of an April 2007 
RO decision, the Veteran's PTSD rating was increased to 50 
percent disabling.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for Parkinson's disease is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The Veteran's PTSD causes occupational and social impairment 
with reduced reliability and productivity, panic attacks more 
than once a week; disturbances in mood, including 
irritability and depression, and difficulty in establishing 
and maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for a higher rating for the Veteran's PTSD have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.130, Diagnostic Code 9411 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which stated that VA would request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 
2008).

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in May 
2006, prior to the initial adjudication of the increased 
rating claim.  Specifically regarding VA's duty to notify, 
the notifications to the Veteran apprised him of what the 
evidence must show to establish entitlement to an increased 
rating, what evidence and/or information was already in the 
RO's possession, what additional evidence and/or information 
was needed from the Veteran, what evidence VA was responsible 
for getting, and what information VA would assist in 
obtaining on the Veteran's behalf.  The Veteran was apprised 
of the criteria for assigning disability ratings and for 
award of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2008).  This duty to assist contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in federal custody.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).

In the present case, the RO has obtained the Veteran's 
service treatment records (STRs), VA and private medical 
records, and provided two examinations in furtherance of the 
Veteran's claim.  VA examinations with respect to the issue 
on appeal were obtained in May 2006 and July 2009.  38 C.F.R. 
§ 3.159(c)(4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  As noted below, the Board finds 
that the VA examinations obtained in this case are more than 
adequate, as they were predicated on a full reading of the VA 
medical records in the Veteran's claims file, considered all 
of the pertinent evidence of record, and provided information 
necessary to apply the relevant diagnostic code pertaining to 
the Veteran's PTSD.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c) (4).  Overall, the Board finds that VA 
has no duty to inform or assist that was unmet with respect 
to the issue adjudicated herein.

II. Law and Analysis

The Veteran was afforded a VA PTSD examination in January 
2005.  At this examination, the Veteran admitted to being 
overly irritable, and reported that although he did things 
with his family and had breakfast once a week with some 
friends from work, he was socially isolated the rest of the 
time.  The Veteran described some emotional numbness in that 
he could never get as close to friends in the same way as he 
did before the service, and stated that although he could get 
close to his wife and children, he did not speak with them 
about his experiences in the service.  The Veteran stated 
that he has been married for 55 years, and noted that he 
worked for the McDonald Douglas Corporation for 37 and a half 
years.  On examination, the examiner diagnosed the Veteran 
with moderate chronic PTSD, and assigned a global assessment 
of functioning (GAF) score of 60.  He noted that the 
Veteran's impulse control was appropriate, his mood was 
somber, speech was of a normal volume, rate and rhythm, and 
his thought content was rational and logical, and his thought 
process was sequential and goal directed.  The examiner noted 
good judgment and insight, and stated that his ability to 
calculate and comprehend were intact.  The Veteran denied 
suicidal ideation, and was alert and oriented to person, 
place and time.  The examiner stated that if the Veteran were 
to return to work, it was at least as likely as not that his 
PTSD symptoms would reduce his efficiency.

The Veteran was afforded another VA PTSD examination in May 
2006.  At this examination, the Veteran reported that over 
the past year he believed that he had become harder to get 
along with, noting that he became easily frustrated, and 
often experienced panic attacks, which caused his 
irritability to increase.  The Veteran stated that the most 
significant change in his functioning and level of 
symptomotology since his last exam related to the frequency 
and severity of his panic attacks.  The Veteran estimated 
that he had two to three panic attacks per week which each 
lasted about three to four minutes.  The Veteran mentioned 
that his tendency to socially isolate himself had increased 
over the past year, stating that he did not want to go out as 
much due to his panic, and also noted that he used the phone 
less because he was afraid of having a panic attack while on 
the phone.  He stated that he no longer engaged in activities 
he enjoyed, including fishing and traveling due to difficulty 
walking long distances, however, he noted that he enjoyed 
taking care of the yard.

On examination, the examiner noted that his grooming and 
hygiene were good, he was alert and oriented in all spheres, 
and his thought processes were organized but slow at times.  
The examiner noted that his speech was articulate and clear, 
his attention and concentration were fair, immediate and 
delayed recall tests were performed without error, his verbal 
and abstract reasoning skills were poor to fair, and his 
judgment and insight were good.  The examiner noted that his 
affect was anxious for most of the session.  

The examiner noted that the Veteran had remarked that many of 
his symptoms had not increased over the past year, and stated 
that the data suggested that it was more likely than not the 
case that the Veteran's PTSD symptomatology had not increased 
to a significant degree since his previous examination in 
January 2005.  The examiner noted that the available data did 
not support or contradict the possibility that development of 
the panic symptoms were an extension of the PTSD.  The 
examiner assigned Axis I diagnoses of PTSD and panic disorder 
without agoraphobia, and stated that his current global 
assessment of functioning (GAF) score fell in the area of 54 
based on the level of symptom severity for PTSD and Panic 
disorder without agoraphobia.  However, the examiner noted 
that if the GAF were to be based on level of functioning the 
score would be 7 points higher, and if it was based solely on 
PTSD symptoms alone, the score would be 59.

A January 2007 psychiatry note from the St. Louis VA medical 
center (VAMC) noted that the Veteran did not currently have 
suicidal or homicidal ideas or plans, and noted that he did 
not experience delusions or hallucinations, and assigned a 
GAF of 58.  A July 2007 psychiatry note stated that the 
Veteran did not have delusions, hallucinations, suicidal or 
homicidal ideas or plans, but noted that he was unable to 
function in a normal competitive work environment because he 
had difficulties with concentration, poor memory, and 
problems following and remembering instructions.  The 
examiner stated that the Veteran isolates, was unable to 
sustain gainful employment, and assigned a GAF of 50.  
Psychiatry notes dated in December 2007 and August 2008, both 
noted that the Veteran had no delusions, hallucinations, 
suicidal ideas or plans.

In February 2009, the Veteran was afforded another VA 
examination.  At this examination, the Veteran described his 
social activities, noting that he had breakfast once a week 
with a group of retirees from his old company, and stated 
that he sees his older granddaughters weekly when they come 
to clean his home.  On examination, the examiner diagnosed 
the Veteran with chronic PTSD, depressive disorder not 
otherwise specified (NOS), and a cognitive disorder NOS, and 
assigned a GAF of 60 based on the Veteran's current and 
ongoing PTSD symptomatology.  The examiner noted that the 
Veteran was dressed casually and well-groomed.  He was 
oriented to person, time, place, but was unable to perform 
serial subtractions and could not spell a simple word 
backwards.  His affect was somewhat tearful but appropriate 
to material content, and his affective range was stable.  No 
perceptual distortions were noted or endorsed, and his 
thought process was logical and coherent, and his verbal 
abstract reasoning skills were average.  The examiner noted 
that the Veteran continued to meet the criteria for PTSD but 
he was unable to articulate how, or even if, his symptoms of 
PTSD have increased since his last examination in May 2006.  
The examiner noted that it would certainly seem that his life 
stressors were increased now that his wife was in a nursing 
home due to Alzheimer's, and noted that the Veteran's 
diagnosis of Parkinson's disease was impacting his own 
cognitive abilities and contributing to any additional stress 
he might be experiencing.  The examiner stated that given the 
Veteran's history, reported symptoms and current mental 
status, it was not likely that his perceived increased stress 
was related to his PTSD diagnosis.  However, the examiner 
noted that it may be argued that the chronicity of his PTSD 
symptoms have left him less able to deal with the stressors 
that accompany aging.

A May 2009 private psychiatric evaluation by J.L., M.D., 
noted that the Veteran had no evidence of delusions or 
hallucinations, or a formal thought content disorder, and 
noted that he was oriented, but did experience significant 
depression, and noted that he had severe anxiety and panic 
attacks with dissociation and breaks in reality.  Dr. L. 
diagnosed the Veteran with PTSD with associated anxiety and 
depression, and noted that the Veteran presented with 100 
percent disability and unemployability, noting that he had 
all the symptoms of PTSD including a flattened affect, panic 
attacks, impaired memory and judgment, and disturbances of 
motivation and being able to maintain normal work and social 
relationships.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  Where 
entitlement to compensation has already been established and 
an increase in the assigned evaluation is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7. Vet. App.  55, 58 (1994).  Although 
the recorded history of a particular disability should be 
reviewed in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past medical 
reports precedence over current findings.  Id.  However, 
staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).  

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under Diagnostic Code 9411, a 50 percent evaluation is 
warranted if the evidence establishes there is occupational 
and social impairment, with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.

A 70 percent evaluation is warranted if the evidence 
establishes there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  
38 C.F.R. § 4.130.

A 100 percent evaluation is warranted if the evidence 
establishes there is total occupational and social impairment 
due to such symptoms as gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own 
name.  38 C.F.R. § 4.130.

It is further noted that the nomenclature employed in the 
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV").  38 
C.F.R. § 4.130 (2008).  The DSM-IV contains a GAF scale, with 
scores ranging between zero and a 100 percent, representing 
the psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health-
illness.  The higher the score, the better the functioning of 
the individual.  For instance, GAF scores ranging between 61 
and 70 are warranted when there are some mild symptoms (e.g., 
depressed mood and mild insomnia), or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but when the 
individual is functioning pretty well and has some meaningful 
interpersonal relationships.  GAF scores ranging between 51 
and 60 are assigned when there are moderate symptoms (like 
flat affect and circumstantial speech, and occasional panic 
attacks), or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  GAF scores ranging between 41 and 50 are 
assigned when there are serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting), 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994).

Consideration is given to the frequency, severity, and 
duration of psychiatric symptoms, the length of remission, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  See 38 C.F.R. § 4.126(a).  
Furthermore, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation 
solely on the basis of social impairment.  38 C.F.R.  § 
4.126(b).  

Here, there is evidence of panic attacks more than once a 
week, disturbances of mood, including irritability and 
depression, and occupational and social impairment with 
reduced reliability and productivity such as would warrant 
the currently assigned 50 percent rating.  

However, taking into account all of the evidence of record, 
the Board finds that the higher, 70 percent, rating is not 
warranted.  It has not been shown that the Veteran's PTSD has 
resulted in deficiencies in most areas.  Initially, the Board 
notes that the evidence does not show deficiencies in the 
Veteran's judgment and thinking.  Specifically, the May 2006 
VA examiner noted that the Veteran's judgment and insight 
were good, and stated that his thought processes were 
organized but slow.  The February 2009 VA examiner noted that 
the Veteran's thought process was logical and coherent, and 
the May 2009 private examiner stated that the Veteran did not 
have a formal thought content disorder.

Regarding the Veteran's specific PTSD symptoms, there is no 
evidence of suicidal ideation, (see January 2005 VA 
examination, and treatment notes from the St. Louis VAMC 
dated in January 2007, July 2007, December 2007, and August 
2008); no evidence of obsessional rituals; and no evidence of 
speech that is intermittently illogical, obscure, or 
irrelevant, (see May 2006 VA examination noting that the 
Veteran's speech was clear and articulate).  Further, there 
is no evidence of spatial disorientation, as both the May 
2006 and February 2009 VA examiners specifically noted that 
the Veteran was oriented in all spheres.  The record does not 
show evidence of neglect of personal appearance and hygiene, 
(see May 2006 and February 2009 VA examinations both noting 
that the Veteran presented well-groomed); and although the 
Veteran stated that he experienced panic attacks two to three 
times per week, the record does not indicate near-continuous 
panic.  Lastly, beyond the increased irritability noted by 
the Veteran, there is no evidence of impaired impulse control 
with periods of violence.

There is some evidence of difficulty-but not inability-to 
establish and maintain effective relationships.  For example, 
although the Veteran mentioned that he tended to socially 
isolate himself, and did not want to go out as much due to 
his panic, he is able to interact socially enough to meet up 
with a group of retirees from his old company once a week for 
breakfast.  In terms of his relationship with his family 
members, the Veteran stated that he was able to get close to 
his wife and children, but did not talk to them about his 
military experiences, and also noted that he sees his older 
granddaughters weekly when they come over to clean his home.  
The Veteran noted that he had been married for 55 years.

Regarding his level of occupational impairment, although the 
Veteran is currently retired, he was able to hold down a 
full-time job for 37 and a half years with the same company.  
This ability to maintain employment shows that the Veteran is 
not entirely deficient in the area of work.  Although the May 
2009 private examiner, Dr. L. stated that the Veteran 
presented with 100 percent disability and unemployability, 
the Board finds that the evidence of record, including the 
Veteran's statements, his PTSD symptoms addressed above, in 
addition to the GAF scores assigned to his disability, do not 
support this assessment.  Overall, the Veteran is not 
deficient in most areas, and in fact, he appears able to 
maintain family relationships and friendships with old co-
workers.

Lastly, all VA examiners assigned GAF scores in the range of 
58 to 60, (see January 2005, May 2006, and February 2009 VA 
examinations), which represents moderate symptomatology, 
including moderate difficulty in social and occupational 
functioning.  Although a July 2007 psychiatry note assigned a 
GAF of 50, this represents the outlier, as all other GAF 
scores ranged from 58 to 60.  In any event, GAF scores 
between 51 and 60 are assigned when there are moderate 
symptoms, so the GAF of 50 is close to this range.
 In sum, taking into account all of the medical evidence of 
record, the Board finds that the Veteran's PTSD more nearly 
approximates the criteria required for the currently assigned 
50 percent rating, and that a higher evaluation is not 
warranted.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b);  Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).

Although the Veteran has described his PTSD as being so 
severe that he deserves a higher rating, the evidence does 
not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  See 38 C.F.R. § 3.321 (2008).  
The current evidence of record does not demonstrate that his 
PTSD has resulted in frequent periods of hospitalization or 
in marked interference with employment.  § 3.321.  It is 
undisputed that if he was working, his PTSD would have an 
adverse effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.


ORDER

Entitlement to a higher rating for PTSD, evaluated as 50 
percent disabling from March 27, 2006 is denied.






REMAND

The Board notes that VA is required to obtain a medical 
opinion on the question of a possible relationship to 
military service if the information and evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim, but contains: 1) competent evidence of 
diagnosed disability or symptoms of disability, 2) 
establishes that the Veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and 3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  See also  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Veteran contends that his currently diagnosed Parkinson's 
disease is traceable to his military service, asserting that 
his exposure to carbon tetrachloride in service could have 
been the cause of his later diagnosed Parkinson's disease.  
In this case, the service treatment records (STR's) contain 
an April 1948 entry noting a mild anxiety reaction manifested 
by tremor of the extended finger and insomnia.  However, a 
March 1946 discharge examination, and a February 1947 
entrance examination, both noted normal neurological 
evaluations; and a November 1949 discharge examination also 
contained a normal neurological evaluation.  

Further, a June 2006 consultation by D.R., M.D. noted that 
the Veteran carried a diagnosis of tremor, and that the 
tremor had been occurring for 40 years, and involved both 
hands equally.

In this case, given the standard of the regulation, because 
the evidence of record indicates that the Veteran's currently 
diagnosed Parkinson's disease "may be associated" with his 
period of active duty military service, the Board finds that 
a medical nexus opinion is required in order to fulfill the 
duty to assist.  See 38 C.F.R. § 3.159(c)(4); see also 
McLendon.  Specifically, a remand is required because there 
is no medical opinion of record discussing whether the April 
1948 in-service notation referencing hand tremors represents 
a precursor of the later diagnosed Parkinson's disease.  
Therefore, the Board finds that a remand is required to 
obtain a medical nexus opinion to determine whether it is at 
least as likely as not that the currently diagnosed 
Parkinson's disease is traceable to the Veteran's time spent 
on active duty, including an opinion as to whether the 
Veteran's hand tremor episode noted in service, or any other 
in-service symptom, constitutes a prodromal symptom or sign 
of his later diagnosed Parkinson's disease.  The examiner 
should take into account the June 2006 evaluation by Dr. R. 
noting that the Veteran has experienced tremors on the order 
of 40 years.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be afforded a VA 
examination conducted by a physician with 
appropriate expertise to render a nexus 
opinion regarding the medical probability 
that the Veteran's currently diagnosed 
Parkinson's disease is traceable to his 
active military service.  The physician 
should include an opinion as to whether 
it is at least as likely as not that the 
Veteran's Parkinson's disease is 
traceable to military service, including 
a statement as to whether the hand 
tremors noted in an April 1948 entry in 
the STR's, or any other symptom noted in 
service, represent a prodromal symptom or 
sign of the later diagnosed Parkinson's 
disease.  

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.  The AOJ 
should make sure that the examination 
report complies with this remand and 
answers the questions presented in the 
examination request, especially with 
respect to detailing any connection to 
military service.  If the report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



                 
______________________________________________
ROBERT SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


